 

Exhibit 10.1

 
SUBSCRIPTION AGREEMENT
 
 
 
TO:                 FitLife Brands, Inc. (the “Company”)
 
RE:                 Purchase of Securities of FitLife Brands, Inc.
 
Instructions: 
Complete and sign this Subscription Agreement. Please be sure to initial the
appropriate “accredited investor” category in Box C.
 
A completed and originally executed copy of, and the other documents required to
be delivered with, this Subscription Agreement, must be delivered to the
following address:
 
Michael Abrams
Chief Financial Officer
FitLife Brands, Inc.
5214 S. 136th Street
Omaha, Nebraska 68137
(402) 333-5260
mabrams@fitlifebrands.com
 
1. The undersigned (the “Subscriber”) hereby irrevocably subscribes for and
agrees to purchase from the Company the number of units of the Company (“Units”)
at the price and for the aggregate consideration set forth in Box A of Section 6
below (the “Subscription Price”). Each Unit shall have a purchase price of
$1,000 per Unit, and will consist of one share of the Company’s Series A
Convertible Preferred stock, par value $0.01 per share (“Series A Preferred”) (a
“Share”) and a warrant to purchase that number of shares of Company common
stock, par value $0.01 per share (“Common Stock”), equal to 30% of the shares of
Common Stock issuable upon conversion of the Series A Preferred purchased by the
Subscriber (the “Conversion Shares”), provided that no warrant will be
exercisable for a fractional share (each warrant to purchase shares of Common
Stock, a “Warrant”). Any Warrant to purchase fractional shares to which a
purchaser may otherwise be entitled shall be rounded down to the nearest whole
share. The Subscriber acknowledges that this Subscription Agreement is subject
to acceptance by the Company. The Company may also accept this Subscription
Agreement in part. The Subscriber agrees that if this Subscription Agreement is
not accepted in full, any funds related to the portion of this Subscription
Agreement not accepted will be returned to the undersigned, without interest.
 
2. By executing this Subscription Agreement, the Subscriber represents, warrants
and covenants (on its own behalf and, if applicable, on behalf of each
beneficial purchaser for whom it is contracting hereunder) to the Company (and
acknowledges that the Company is relying thereon) that:
 
(a)
it is authorized to consummate the purchase of the Units;
 
(b)
it understands that the Shares, Conversion Shares, Warrants and the shares of
Common Stock issuable upon exercise of the Warrants (collectively, the
“Securities”) have not been, and may never be, registered under the Securities
Act of 1933, as amended (the “Securities Act”), or any applicable state
securities laws, and that the offer and sale of Shares and Warrants to it is
being made in reliance on a private placement exemption available under Section
4(a)(2) of the Securities Act and Rule 506 of Regulation D under the Securities
Act (“Regulation D”) to accredited investors (“Accredited Investors”), as
defined in Rule 501(a) of Regulation D;
 
(c)
it has had access to such information, if any, concerning the Company as it has
considered necessary in connection with its investment decision to acquire the
Units, and it acknowledges that it has been offered the opportunity to ask
questions and receive answers from management of the Company concerning the
terms and conditions of the offering of the Units, and to obtain any information
that the Company possesses or can acquire without unreasonable effort or expense
that is necessary to verify the accuracy of the information contained in the
Company’s filings with the Securities and Exchange Commission under the
Securities Exchange Act of 1934, as amended (the “Exchange Act”) (the “Public
Filings”);
 
 
-1-

 
(d)
it has such knowledge and experience in financial and business matters as to be
capable of evaluating the merits and risks of its investment in the Units and is
able to bear the economic risks of, and withstand the complete loss of, such
investment;
 
(e)
it is relying on the information contained in the Public Filings in making its
investment decision with respect to the Units. It acknowledges that the Company
has not made any representations or given any information to it with respect to
the Company or the offer or sale of the Units other than the information
contained in the Public Filings;
 
(f)
it is an Accredited Investor acquiring the Units for its own account or, if the
Units are to be purchased for one or more accounts (“investor accounts”) with
respect to whom it is exercising sole investment discretion, each such investor
account is an Accredited Investor on a like basis. In each case, the undersigned
has completed Box C of Section 6 to indicate under which category of Rule 501(a)
the investor qualifies as an Accredited Investor;
 
(g)
it is not acquiring the Units with a view to any resale, distribution or other
disposition of the Units in violation of federal or applicable state securities
laws, and, in particular, it has no intention to distribute either directly or
indirectly any of the Units in the U.S. or to U.S. persons; provided, however,
that the holder may sell or otherwise dispose of any of the Units pursuant to
registration thereof under the Securities Act and any applicable state
securities laws or pursuant to an exemption from such registration requirements;
 
(h)
in the case of the purchase by the Subscriber of the Units as agent or trustee
for any other person, the Subscriber has due and proper authority to act as
agent or trustee for and on behalf of such beneficial purchaser in connection
with the transactions contemplated hereby;
 
(i)
it is not purchasing the Units as a result of any general solicitation or
general advertising (as those terms are used in Regulation D under the
Securities Act), including advertisements, articles, notices or other
communications published in any newspaper, magazine or similar media or
broadcast over radio or television, or any seminar or meeting whose attendees
have been invited by general solicitation or general advertising;
 
(j)
it understands that the Securities are “restricted securities” as defined in
Rule 144(a)(3) under the Securities Act and agrees that if it decides to offer,
sell or otherwise transfer the Securities, such Securities may be offered, sold
or otherwise transferred only (A) to the Company, (B) outside the U.S. in
accordance with Rule 904 of Regulation S under the Securities Act, (C) within
the U.S. or to or for the account or benefit of a U.S. Person in accordance with
an exemption from the registration requirements of the Securities Act and all
applicable state securities laws, (D) in a transaction that does not require
registration under the Securities Act or any applicable U.S. state securities
laws or (E) pursuant to an effective registration statement under the Securities
Act, and in each case in accordance with any applicable state securities laws in
the U.S. or securities laws of any other applicable jurisdiction; provided that
with respect to sales or transfers under clauses (C) or (D), only if the holder
has furnished to the Company a written opinion of counsel, reasonably
satisfactory to the Company, prior to such sale or transfer;
 
(k)
it has been independently advised as to the applicable holding period and resale
restrictions with respect to trading imposed in respect of the Securities, by
securities legislation in the jurisdiction in which it resides or to which it is
otherwise subject, and confirms that no representation has been made respecting
the applicable holding periods for the Securities and is aware of the risks and
other characteristics of the Securities and of the fact that the undersigned may
not be able to resell the Securities except in accordance with applicable
securities legislation and regulations;
 
(l)
no person has made to the Subscriber any written or oral representations:
 
(i)
that any person will resell or repurchase any of the Securities;
 
(ii)
that any person will refund the purchase price of the Securities; or
 
(iii)
as to the future price or value of any of the Securities;
 
 
 
-2-

 
(m)
it understands and acknowledges that certificates representing the Shares and
the Warrants shall bear the following legend:
 
THE SECURITIES REPRESENTED HEREBY HAVE NOT BEEN REGISTERED UNDER THE SECURITIES
ACT OF 1933, AS AMENDED (THE “SECURITIES ACT”), OR ANY STATE SECURITIES LAWS,
AND NEITHER SUCH SECURITIES NOR ANY INTEREST THEREIN MAY BE OFFERED, SOLD,
PLEDGED, OR OTHERWISE TRANSFERRED UNLESS (1) A REGISTRATION STATEMENT WITH
RESPECT THERETO IS EFFECTIVE UNDER THE SECURITIES ACT AND ANY APPLICABLE STATE
SECURITIES LAWS, OR (2) AN EXEMPTION FROM SUCH REGISTRATION EXISTS AND THE
COMPANY RECEIVES AN OPINION OF COUNSEL TO THE HOLDER OF SUCH SECURITIES, WHICH
COUNSEL AND OPINION ARE SATISFACTORY TO THE COMPANY, THAT SUCH SECURITIES MAY BE
OFFERED, SOLD, PLEDGED, ASSIGNED OR TRANSFERRED IN THE MANNER CONTEMPLATED
WITHOUT AN EFFECTIVE REGISTRATION STATEMENT UNDER THE SECURITIES ACT OR
APPLICABLE STATE SECURITIES LAWS. HEDGING TRANSACTIONS INVOLVING THESE
SECURITIES MAY NOT BE CONDUCTED UNLESS IN COMPLIANCE WITH THE SECURITIES ACT.
 
(n)
it consents to the Company making a notation on its records or giving
instructions to any transfer agent of the Shares in order to implement the
restrictions on transfer set forth and described herein;
 
(o)
the office or other address of the undersigned at which the undersigned received
and accepted the offer to purchase the Units is the address listed in Box B of
Section 6 below;
 
(p)
if required by applicable securities laws, regulations, rule or order or by any
securities commission, stock exchange or other regulatory authority, it will
execute, deliver and file, within the approved time periods, all documentation
as may be required thereunder, and otherwise assist the Company in filing
reports, questionnaires, undertakings and other documents with respect to the
issuance of the Units;
 
(q)
this subscription agreement has been duly and validly authorized, executed and
delivered by and constitutes a legal, valid, binding and enforceable obligation
of the Subscriber; and
 
(r)
it is not an affiliate (as defined in Rule 144 under the Securities Act) of the
Company and is not acting on behalf of an affiliate of the Company.
 
3. The Subscriber acknowledges that the representations and warranties and
agreements contained herein are made by it with the intention that they may be
relied upon by the Company and its legal counsel in determining its eligibility
or, if applicable, the eligibility of others on whose behalf it is contracting
hereunder, to purchase the Units. The Subscriber further agrees that by
accepting delivery of the Units or by having its agent accept delivery of the
Units on its behalf, it shall be representing and warranting that the
representations, warranties, acknowledgements and agreements contained herein
are true and correct as at the time of accepting delivery of the Units with the
same force and effect as if they had been made by the Subscriber at such time
and that the representations and warranties shall survive the purchase by the
Subscriber of the Units and shall continue in full force and effect
notwithstanding any subsequent disposition by the Subscriber of the Units. The
Company and its directors, officers, employees, shareholders and its legal
counsel shall be entitled to rely on the representations and warranties of the
Subscriber contained in this subscription agreement, and the Subscriber shall
indemnify and hold harmless the Company and/or its legal counsel for any loss,
costs or damages any of them may suffer as a result of any misrepresentations or
any breach or failure to comply with any agreement herein.
 
4. The contract arising out of the acceptance of this subscription by the
Company shall be governed by and construed in accordance with the laws of the
State of Nebraska and represents the entire agreement of the parties hereto
relating to the subject matter hereof.
 
5. The Company shall be entitled to rely on delivery of a facsimile copy of this
Subscription Agreement, and acceptance by the Company of a facsimile copy of
this Subscription Agreement shall create a legal, valid and binding agreement
among the undersigned and the Company in accordance with the terms hereof.
 
 
 
-3-

 
 
 
6. SUBSCRIPTION PARTICULARS
 
BOX A
 
Particulars of Purchase of Units
 
 
Number of Units subscribed for:
 
 
 
 
 
 
 
Subscription Price ($____ X number of Units
 
 
 
 
 
 

 
BOX B
 
Subscriber Information
 
 
Name
 
 
 
 
 
 
 
Street Address
 
 
 
 
 
 
 
Street Address (2)
 
 
 
 
 
 
 
City and State
 
 
 
 
 
 
 
Zip Code
 
 
 
 
 
 
 
Contact Name
 
 
 
 
 
 
 
Alternate Contact
 
 
 
 
 
 
 
Phone No.
 
 
 
 
 
 
 
Fax No. / E-mail Address
 
 
 
 
 
 

 
 
-4-

 
BOX C
 
Accredited Investor Status
 
The Subscriber represents and warrants that it is an “accredited investor,” as
defined in Rule 501(a) under the Securities Act, by virtue of satisfying one or
more of the categories indicated below (please write your initials on the line
next to each applicable category):
 
 
 
 
☐
 
Category 1.
 
A bank, as defined in section 3(a)(2) of the Securities Act.
A savings and loan association or other institution, as defined in section
3(a)(5)(A) of the Securities Act, whether acting in its individual or fiduciary
capacity.
A broker or dealer registered pursuant to section 15 of the Exchange Act.
An insurance company as defined in section 2(a)(13) of the Securities Act.
An investment company registered under the Investment Corporation Act of 1940 or
a business development company as defined in section 2(a)(48) of that Act.
A Small Business Investment Corporation licensed by the U.S. Small Business
Administration under section 301(c) or (d) of the Small Business Investment Act
of 1958.
A plan established and maintained by a state, its political subdivisions, or any
agency or instrumentality of a state or its political subdivisions, for the
benefit of its employees, if such plan has total assets in excess of $5,000,000.
An employee benefit plan within the meaning of the Employee Retirement Income
Security Act of 1974 if the investment decision is made by a plan fiduciary, as
defined in section 3(21) of such Act, which is either a bank, savings and loan
association, insurance company, or registered investment adviser, or if the
employee benefit plan has total assets in excess of $5,000,000 or, if a
self-directed plan, with investment decisions made solely by persons that are
accredited investors.
 
☐
 
Category 2.
 
Any private business development company as defined in section 202(a)(22) of the
Investment Advisers Act of 1940.
 
☐
 
Category 3.
 
An organization described in Section 501(c)(3) of the Internal Revenue Code, a
corporation, a Massachusetts or similar business trust, or a partnership, not
formed for the specific purpose of acquiring the Shares, with total assets in
excess of $5,000,000.
 
☐
 
Category 4.
 
A director or executive officer of the Company.
 
☐
 
Category 5.
 
A natural person whose individual net worth, or joint net worth with that
person’s spouse, at the time of this purchase exceeds $1,000,000, excluding the
value of the person’s primary residence, if any.
 
☐
 
Category 6.
 
A natural person who had an individual income in excess of $200,000 in each of
the two most recent years or joint income with that person’s spouse in excess of
$300,000 in each of those years and has a reasonable expectation of reaching the
same income level in the current year.
 
☐
 
Category 7.
 
A trust, with total assets in excess of $5,000,000, not formed for the specific
purpose of acquiring the Shares, whose purchase is directed by a sophisticated
person as described in Rule 506(b)(2)(ii) of Regulation D under the U.S.
Securities Act.
 
☐
 
Category 8.
 
An entity in which each of the equity owners is an accredited investor.
 

7. A certified check or bank draft in the amount of the Subscription Price as
set forth in Box A of Section 6 above, accompanies this Subscription Agreement.
 
SIGNATURE OF SUBSCRIBER
 
Signature of Subscriber (on its own behalf and, if applicable, on behalf of each
person for whom it is contracting hereunder):
 
 
 
 
 
 
(Full Name of Subscriber)
 
 
 
 
(Authorized Signature)
 
 
 
 
(Name and Official Capacity – PLEASE PRINT)

 
 
 
-5-

 
 
 
ACCEPTANCE BY COMPANY
 
The Company hereby accepts the above subscription as of this ______ day of
November, 2018.
 
FitLife Brands, Inc.
 
 
 
 
(Signature)
 
 
 
 
Michael Abrams, Chief Financial Officer

 
 
 
 
 
-6-
